Citation Nr: 0018297	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange.

2.  Entitlement to an increased (compensable) evaluation for 
left shoulder dislocation.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bronchitis, 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from October 1950 to December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 1994 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) and from a March 1997 rating decision of 
the San Juan, Puerto Rico VARO.  In the February 1994 rating 
decision, the St. Petersburg RO denied increased 
(compensable) evaluations for bronchitis, COPD, and left 
shoulder dislocation, and increased evaluations for 
hypertension at 10 percent and major depression at 50 
percent.  Due to the veteran's relocation, the claims file 
was transferred to the San Juan, Puerto Rico RO in 1994.

The veteran appeared at a hearing at the San Juan RO in March 
1996.  In a March 1997 rating decision, the San Juan RO 
denied service connection for acute/subacute peripheral 
neuropathy as secondary to exposure to Agent Orange.  In a 
February 1999 rating decision, the San Juan RO increased the 
veteran's evaluation for chronic bronchitis, COPD to 30 
percent and increased the veteran's evaluation for major 
depression to 100 percent, both effective from the date of 
the veteran's claim.  As the veteran's evaluation for major 
depression has been increased to the maximum amount, a total 
schedular evaluation, from the date of the veteran's claim 
for increase, this issue is no longer before the Board.  See 
AB v. Brown, 6 Vet. App. 38 (1993).  

In June 1999, the RO determined that the veteran was not 
competent to handle his financial affairs and a custodian was 
appointed.

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claim for increased 
evaluations for his hypertension, bronchitis, and left 
shoulder dislocation to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of peripheral 
neuropathy due to exposure to Agent Orange is not of record.

2.  Competent evidence of a nexus between the veteran's 
peripheral neuropathy and his active service is not of 
record.

3.  The veteran's left shoulder disorder is manifested by 
subjective complaints of pain and objective evidence of 
limited range of motion at the shoulder level.

4.  The veteran's hypertension has been manifested by 
diastolic blood pressure readings predominantly of 100 and 
below; systolic blood pressure readings predominantly of 160 
and below; and requiring the ongoing use of hypertensive 
medication.

5.  The veteran's chronic bronchitis with COPD has been 
manifested by shortness of breath and persistent coughing and 
FEV-1 of 63 percent and FEV-1/FVC of 59 percent.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 20 percent evaluation for residuals of 
dislocation of the left shoulder (minor) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201-5202 (1999). 

3.  The criteria for an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

4.  The criteria for an increased evaluation for chronic 
bronchitis and chronic obstructive pulmonary disease, 
currently evaluated as 30 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Codes 6600-6604 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit, 5 Vet. App. at 92-93.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; and for disability 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

According to applicable regulations, a veteran, who during 
active miliary service, served in Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1999).  The 
following diseases are listed at 38 C.F.R. § 3.309(e): 
chloracne or other acneform diseases, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's' lymphoma, acute and subacute 
peripheral neuropathy, porphyria, cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e)(1999).  For the purposes of 38 C.F.R. 
§ 3.309, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible is required 
to set forth a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit, 5 Vet. App. 93. 

Applying the above legal criteria to the facts of the instant 
case, the Board notes initially that the veteran's DD Form 
214 indicates the veteran's active service included duty in 
Vietnam.  Service medical records do not contain any 
complaints, findings, or treatment for numbness of fingers, 
toes or weakness in the lower extremities, or peripheral 
neuropathy.  At the veteran's November 1968 separation 
examination, the neurological evaluation was normal.  At a 
July 1969 VA examination, there were no complaints of 
numbness of fingers, toes or weakness in lower extremities.  
A neurological evaluation revealed normal reflexes, 
coordination, motor power and sensation, and gait.  There was 
no cranial nerve deficit elicited.

VA medical records reflect that the veteran first complained 
of numbness in his hands and feet in January 1991.  At that 
time, he reported that symptoms began approximately 4 months 
previously.  The diagnoses included ectatic abdominal aorta.  
In March 1993, the veteran complained of leg weakness and 
degenerative lumbar spondylosis was diagnosed.  A March 1996 
VA nerve conduction study revealed sensorimotor peripheral 
polyneuropathy. 

Upon review of the record, the Board notes that the veteran's 
service medical records show no findings or diagnosis of 
numbness of hands or feet, leg weakness, or polyneuropathy 
during service.  Peripheral polyneuropathy was first 
diagnosed many years after any exposure to herbicide agents 
and subacute peripheral neuropathy was not shown within one 
year of the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air service 
and resolved within 2 years of onset.  Moreover, no medical 
professional has provided any competent medical evidence 
linking the veteran's peripheral neuropathy to active service 
including exposure to Agent Orange.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, his 
assertion that he has peripheral neuropathy as a result of 
his exposure to Agent Orange during service is not competent 
and does not establish well grounded claim.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  His statements cannot serve to well 
ground the claim because the veteran is not competent to make 
such an allegation, as such require competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit, 5 Vet. App. at 93.  Accordingly, 
the claim for service connection for peripheral neuropathy is 
denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Increased evaluations

In June 1993, the veteran contended that his service-
connected disabilities, including bronchitis, hypertension, 
and left shoulder dislocation had increased.  
Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased evaluations for left shoulder 
dislocation, hypertension, and bronchitis/COPD are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertions that his service-connected disabilities have 
worsened raise a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20 (1999).  

A.  Left shoulder

Service medical records show that the veteran dislocated his 
shoulder in January 1946.  X-rays revealed the presence of an 
inferior dislocation of the head of humerus.  The dislocation 
was reduced.  The diagnosis was simple anterior sub-glenoid 
dislocation of left shoulder joint.  In May 1948, the RO 
granted service connection for old dislocation of left 
shoulder with painful movements and assigned a noncompensable 
evaluation.

The veteran returned to active duty in 1950 and served until 
1968.  Service medical records show occasional complaints of 
pain in the left shoulder.  In a July 1972 rating decision, 
the RO continued the veteran's noncompensable evaluation for 
dislocation of the left shoulder.

In June 1993, the veteran claimed that his left shoulder 
disability had increased.  VA medical records from 1993 show 
no complaints of findings of a left shoulder disorder.  In 
February 1994, the RO continued the noncompensable evaluation 
for dislocation of the left shoulder.

Private medical records from December 1994 show that the 
veteran underwent physical therapy for pain in his left and 
right shoulders.

At his March 1996 hearing, the veteran testified that his 
left shoulder did not become dislocated because he did not do 
much with his left arm due to pain.  He also testified that 
although he used to throw a ball with his left hand, he wrote 
with his right hand. 

At an April 1996 VA examination, the veteran complained of 
pain in the left shoulder radiating into the arm.  The 
examiner noted that the veteran had normal muscle strength on 
all the muscles of the left shoulder and there was no atrophy 
of the muscles of the left shoulder.  Range of motion of the 
left shoulder revealed abduction to 105 degrees, flexion to 
120 degrees, extension to 40 degrees, and internal and 
external rotation to 45 degrees.  There was no tenderness to 
palpation on the left shoulder joint.  The examiner described 
the left shoulder as flaccid with some anterior and medial 
instability.  Crepitus in the left shoulder was noted.  The 
diagnosis was residuals of left shoulder dislocation.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1999).  

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for recurrent dislocation of either the major or 
minor shoulder at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
Recurrent dislocation of the minor shoulder at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movement warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the minor arm midway between the side 
and the shoulder warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  
Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation.  A 40 percent 
evaluation requires limitation of the major arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
finds that although the veteran dislocation his left shoulder 
during service, he has not experience recurrent dislocation 
as referred to under Diagnostic Code 5202.  The veteran's 
service-connected left shoulder disability has been shown to 
be manifested by pain, slight limitation of motion of the 
left arm to shoulder level, anterior and medial instability, 
and crepitus.  Therefore, the Board finds that that the 
veteran's current left shoulder disability picture most 
closely approximates the criteria for a 20 percent evaluation 
under the 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation 
of motion of the left arm.  Accordingly, the Board concludes 
that a 20 percent evaluation under Diagnostic Code 5201 is 
now warranted.  

However, an evaluation in excess of 20 percent is not 
warranted.  No professional has established the further 
limitation of motion of the left arm.  No evidence 
establishes the malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
favorable or unfavorable ankylosis of the scapulohumeral 
articulation that would warrant a higher evaluation.  The 
overall functional impairment due to pain, weakness, excess 
fatigability, more motion than normal or less motion than 
normal is no more than the functional equivalent of 
limitation of motion at the shoulder level.  The examinations 
have not established more functional impairment and the 
veteran's statements on appeal do not establish a functional 
impairment that is more than that contemplated.

B.  Hypertension

Service medical records reveal that during service the 
veteran's blood pressure ranged from 120 to 140 diastolically 
and 70 to 90 systolically.  During his later years of 
service, the veteran's blood pressure readings ranged from 
136/94 to 140/78.  However, hypertension was not diagnosed 
during service.  At a June 1969 VA examination, the veteran's 
blood pressure ranged from 140/90 to 140/100.  Essential 
hypertension was diagnosed.  In June 1970, the RO granted 
service connection for hypertension and assigned a 10 percent 
evaluation.

In June 1993, the veteran claimed that his service-connected 
hypertension had increased in severity.  VA medical records 
from June 1993 to October 1994 show blood pressure readings 
ranging from 110/64 to 160/90 with one reading of 170/90, 
with diagnoses of uncontrolled high blood pressure and 
hypertension.  During a VA hospitalization from November 1993 
to December 1993, the veteran's blood pressure readings 
ranged from 102 to 182 systolically and from 52 to 108 
diastolically. 

VA hospitalization discharge summaries from December 1994 to 
January 1995 and from January 1995 to January 1996 show 
diagnoses including high blood pressure, arterial 
hypertension, and status post cerebrovascular accident.

A February 1997 VA examination revealed blood pressure 
readings of 140/90, 145/94, and 154/100.  The examiner noted 
that a MUGA test revealed questionable left ventricular 
hypertrophy. It was noted that there was evidence of an 
enlarged heart; however, a February 1997 VA x-ray revealed a 
normal sized heart.  The diagnosis was hypertensive 
cardiovascular disease with left ventricular hypertrophy.   
An October 1998 VA examination revealed blood pressure 
readings of 130/80, 128/85, and 125/85.  The evaluation of 
the heart showed regular rate and rhythm with distant heart 
sounds.  Chest x-ray revealed a normal heart and the MUGA 
scan was normal.  The diagnosis was hypertensive 
cardiovascular disease.   

Prior to January 12, 1998, the Schedule for Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities including hypertension.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999). 

The Board notes that the United States Appeals Court for 
Veterans Claims (Court) has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

Upon review of the record, the Board observes that the 
evidence of record since the veteran's claim for increased 
rating in 1993 indicates that the veteran's hypertension has 
been manifested by diastolic blood pressure readings ranging 
from the 60's to the 90's; systolic blood pressure readings 
ranging from the 140's to the 150's; and the need for ongoing 
use of anti-hypertensive medications.  The most recent 
evidence of record indicates that the veteran's hypertension 
is well controlled with medication as his blood pressure 
reading ranged from 130/80 to 125/85.  Only during 
hospitalization in 1993 did his blood pressure reach 182/108.  
Thus, the Board finds that the veteran's hypertension has 
been shown to be manifested by diastolic blood pressure 
readings predominately 100 and below; systolic blood pressure 
readings predominately 160 and below; and the need for 
ongoing use of anti-hypertensive medications.  In the absence 
of findings establishing diastolic pressure readings 
predominantly of 110 or more or systolic pressure readings 
predominantly of 200 or more, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  
Accordingly, an increased evaluation is not warranted under 
either version of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

C.  Chronic Bronchitis/COPD

Service medical records did not reveal complaints, findings, 
or diagnoses of bronchitis or chronic obstructive pulmonary 
disease.  At his November 1968 retirement examination, the 
evaluation of the lungs was normal.  At a June 1969 VA 
examination, the veteran reported a history of moderate 
exertional dyspnea associated with coughing and expectoration 
for several years.  On evaluation, there were increased 
vascular markings with no evidence of pleura-pulmonary 
disease.  An exercise tolerance test revealed vital capacity 
of 73 to 89 percent.  The diagnosis was moderate chronic 
bronchitis.  In a June 1970 rating decision, the RO granted 
service connection for bronchitis and assigned a 10 percent 
evaluation.  

Following an April 1972 VA examination showing no findings of 
bronchitis, the RO, in an August 1972 rating decision, 
reduced the veteran's 10 percent evaluation for moderate 
bronchitis to a noncompensable evaluation.

VA medical records from May 1990 to March 1993 show findings 
of mild shortness of breath, mild wheezing with 
expectoration, and decreased breath sounds.  Diagnoses 
included history of chronic obstructive pulmonary disease and 
diffuse obstructive emphysema.

In June 1993, the veteran requested reevaluation for his 
bronchial disorder. 

During an October 1993 VA examination, the veteran's history 
of stable chronic obstructive pulmonary disease was noted.  
On evaluation, the anterior/posterior diameter of the chest 
was enlarged and the respiratory excursion on deep 
inspiration was small.  Auscultation of the lungs revealed 
distant breath sounds, but no audible rhonchi or wheezing.  
X-ray of the chest revealed chronic obstructive pulmonary 
disease.  Pulmonary function tests performed in November 1993 
revealed FEV 1 of 63 percent and FEV1/FVC of 59 percent.  The 
test results suggested severe obstruction.

VA medical records, including hospital discharge summaries 
from November 1993 to December 1994 show notations of history 
of bronchial asthma and chronic obstructive pulmonary disease 
with emphysema.  An October 1994 VA pulmonary medical record 
indicates that the veteran was seen complaining of chronic 
persistent cough, shortness of breath, and dyspnea on 
exertion with moderate exertion.  On evaluation, the lungs 
were clear to auscultation with mild prolonged expiratory 
phase.  X-rays revealed chronic obstructive pulmonary 
changes.  The assessment was chronic obstructive pulmonary 
disease secondary to smoking with shortness of breath 
episodes at night.

VA hospital summaries show that the veteran was hospitalized 
from December 1994 to January 1995 and from January 1995 to 
January 1996.  Discharge diagnoses include chronic 
obstructive pulmonary disease.  A March 1996 VA medical 
record indicated that the veteran reported no breathing 
difficulty.  On evaluation, there was no respiratory distress 
and the lungs were clear to auscultation.  The assessment was 
bronchial asthma with chronic obstructive pulmonary disease.

At his March 1996 hearing, the veteran testified that he 
experienced shortness of breath every night and occasionally 
during the day and took Proventil and another medication for 
such.  The veteran stated that he had not experienced a 
severe attack to warrant hospitalization in over a year.  The 
veteran also testified that his breathing disorder has been 
diagnosed as bronchitis, asthma, emphysema, and obstruction.

At a February 1997 VA examination, the veteran complained of 
chronic cough with clear phlegm.  The examiner noted that the 
veteran was difficult to understand due to his severe tardive 
dyskinesia.  On evaluation, the chest was clear to 
auscultation with symmetric expansion.  There was no evidence 
of cor pulmonale.  A chronic cough with clear phlegm was 
noted and there was mild dyspnea on effort.  Chest x-rays 
revealed increased interstitial markings at the lung base 
with no pulmonary parenchymal consolidative pneumonic 
process.  The diagnosis was chronic obstructive pulmonary 
disease.  Pulmonary function tests were attempted in March 
1997; however, it was noted that the veteran was unable to do 
pulmonary function test maneuvers due to his condition as he 
did not follow instructions.

An October 1998 VA examination revealed that the veteran 
complained of shortness of breath at rest.  His respiratory 
rate was 10 breaths per minute.  The chest was symmetric to 
expansion and normal to percussion and auscultation.  Chronic 
obstructive pulmonary disease was noted by x-ray.  A November 
1998 MUGA test revealed adequate biventricular function.

In a February 1999 rating decision, the RO added chronic 
obstructive pulmonary disease pursuant to VA medical records 
and the veteran's testimony, although the evidence does not 
contain a medical opinion related such disease with either 
the veteran's active duty service or as due to his service-
connected bronchitis.  The RO increased the evaluation to 30 
percent effective from the date of the veteran's claim, June 
1993.  The RO found that the 30 percent evaluation was 
warranted under both the old and new evaluation criteria for 
38 C.F.R. § 4.97, Diagnostic Code 6600.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  The Court has held where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
be applied.  Karnas, 1 Vet. App. at 313.  However, in 
VAOPGCPREC 3-2000 (2000), the VA General Counsel stated that 
when there is a change in criteria, if it is determined by 
the Board that the amended regulation is more favorable, the 
new criteria may not be applied prior to the effective date 
of the change in the regulation.  
 
Under the prior regulations for chronic bronchitis, 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996), a 10 percent rating was 
warranted for moderate chronic bronchitis, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent rating was warranted 
when such chronic bronchitis was moderately severe, with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted for severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  Finally, a 100 percent rating 
was warranted for pronounced chronic bronchitis, with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.

Under the revised regulations, Diagnostic Code 6600 in effect 
since October 1996 (1999), a 10 percent rating is warranted 
when there is a FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent rating is warranted when there is a 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted when there is a FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40 to 55 percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted when there is a 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).

The Board finds that neither the old criteria nor the new 
criteria is more favorable to the veteran's service-connected 
disability.  As the veteran's original service-connected 
disability, as noted above, was chronic bronchitis, and as 
the requirements under either DC 6600, which rates chronic 
bronchitis, or DC 6604 are identical in every respect, the 
Board has chosen to continue to rate the veteran's 
disabilities under DC 6600.  After having reviewed the 
evidence, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  

Evaluating the evidence on the former criteria, the Board 
finds that the evidence does not show that the veteran 
suffers from a severe productive cough and dyspnea on slight 
exertion and PFT results have not shown severe ventilatory 
impairment, as contemplated by a 60 percent rating under the 
former criteria.  Therefore, a higher, 60 percent rating 
under the former criteria of DC 6600 is not warranted by the 
evidence.  The revised rating criteria are for the most part 
based on pulmonary function testing results.  VA pulmonary 
function testing in 1993 shows the FEV-1 was recorded as 63 
percent of the predicted value and FEV-1/FVC was 59 percent 
of the predicted value.  Pulmonary function testing was 
attempted in March 1997; however, the examiner noted that the 
veteran was unable to perform the tests due to his disorder.  
As there is no evidence that the veteran had an FEV-1 of 40 
to 55 percent of the predicted value or FEV-1/FVC of the 
same, a 60 percent disability evaluation is not warranted.  
In this case, upon reviewing the medical evidence of record 
including pulmonary function tests and findings of evaluating 
physicians, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected chronic bronchitis and COPD.  Accordingly, 
the veteran's chronic bronchitis and COPD is properly rated 
as 30 percent disabling.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.  A 20 percent evaluation for 
residuals of dislocation of the left shoulder is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  An evaluation in excess of 10 percent for 
hypertension is denied.  An evaluation in excess of 30 
percent for chronic bronchitis and COPD is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

